ACCEPTED
                                                                                    05-15-00644-CV
                                                                         FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                              11/17/2015 4:25:20 PM
                                                                                         LISA MATZ
                                                                                             CLERK


                         No. 05-15-00644-CV

                                                                 FILED IN
                                In the                    5th COURT OF APPEALS
                                                               DALLAS, TEXAS

                    Court of Rppeato                      11/17/2015 4:25:20 PM
                                                                 LISA MATZ
                                                                   Clerk
          jfiftb rittitritt of Eexa5 at ;3atia5

                              JOHN YI,
                                    Appellant
                                 v.

                              BONG KO
                                    Appellee


 On Appeal from the 101st Judicial District Court, Dallas Count, Texas
                      Cause No. DC-13-10821


APPELLANT'S UNOPPOSED MOTION FOR WITHDRAWAL AND
             SUBSTITUTION OF COUNSEL



                          John Franklin Guild
                          jguild@ghjhlaw.com
                           State Bar No. 24041022
                          Gruber Hurst Elrod Johansen Hail Shank LLP
                          1445 Ross Avenue, Suite 2500
                          Dallas, Texas 75202
                          Telephone No. (214) 855-6800
                          Facsimile No. (214) 855-6808
                          ATTORNEYS FOR APPELLANT




                                  1
      TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the Appellant, and files this Motion For Withdrawal and

Substitution of Counsel, and in support thereof respectfully states:

      1.       Appellant is currently represented by James H. Bilton, W. Scott

Hasting, and the law firm of Locke Lord LLP as counsel of record for Appellant in

the above-referenced matter.

      2.       Appellant has recently engaged John Franklin Guild of Gruber Hurst

Elrod Johansen Hail Shank LLP to serve as counsel in this matter.

      3.       Appellant desires and consent to substitute John Franklin Guild and

the law firm of Gruber Hurst Elrod Johansen Hail Shank LLP in place of James H.

Bilton, W. Scott Hasting, and the law firm of Locke Lord LLP as counsel of record

for Appellant in the above-referenced matter.

      4.       Appellant requests that all notices and pleadings in this case be

directed to:

                     John Franklin Guild
                      State Bar No. 24041022
                      jguild@ghjhlaw.corn
                     Gruber Hurst Elrod Johansen Hail Shank LLP
                     1445 Ross Avenue, Suite 2500
                     Dallas, TX 75202-2711
                     Telephone (214) 855-6800
                     Facsimile (214) 855-6808

      5.       Appellant approves this substitution of counsel.




                                           2
      6.    Substitution should not affect any scheduling related to this matter.

This Court issued is Memorandum Opinion dismissing the appeal for want of

jurisdiction on September 29, 2015, but Mandate has not yet issued. The

withdrawal and substitution is not sought for purposes of delay, but so that justice

may be done.

      7.    The undersigned counsel conferred with counsel for Appellee

concerning the relief sought in this motion. Counsel for Appellee stated that

Appellee is unopposed to the motion.

      WHEREFORE, PREMISES CONSIDERED, Appellant, moves that John

Franklin Guild of Gruber Hurst Elrod Johansen Hail Shank LLP be substituted in

as counsel for Appellant.

                                       Respectfully submitted,


                                         /s/ John Franklin Guild
                                       Michael K. Hurst
                                        mhurst@ghjhlaw.com
                                        State Bar No. 10316310
                                       John Franklin Guild
                                        jguild@ghjhlaw.com
                                        State Bar No. 24041022
                                       Gruber Hurst Johansen Hail Shank LLP
                                       1445 Ross Avenue, Suite 2500
                                       Dallas, Texas 75202
                                       Telephone No. (214) 855-6800
                                       Facsimile No. (214) 855-6808

                                       ATTORNEYS FOR APPELLANT



                                         3
                        CERTIFICATE OF CONFERENCE

      The undersigned counsel conferred with counsel for Appellee concerning the
relief sought in this motion. Counsel for Appellee stated that Appellee is
unopposed to the motion.


                                     /s/ John Franklin Guild
                                     John Franklin Guild


                        CERTIFICATE OF SERVICE

The undersigned certifies that on this 17th day of November, 2015, a true and
correct copy of the foregoing document has been sent by electronic service to the
following counsel of record:

Tailim Song                                Michael Weston
Amy Hsu                                    Bennett, Weston, LaJone & Turner PC
13140 Coit Road, Suite 350                 1603 LBJ Freeway, Suite 280
Dallas, Texas 75240                        Dallas, Texas 75234
Counsel for Plaintiff Bong Ko              Counsel for Defendants Kon Young
                                           Park and Unlimited PCS, Inc.

                                       /s/ John Franklin Guild
                                     John Franklin Guild


            CERTIFICATE OF COMPLIANCE WITH RULE 9.4
      I, John Franklin Guild, attorney for Petitioners certify that this document
was generated by a computer using Microsoft Word 2010 which indicates that the
word count of this document is 291 per TEX. R. APP. P. 9.4 (i).


                                      /s/ John Franklin Guild
                                     John Franklin Guild




                                       4